Title: III. From Jean Nicolas DéMeunier, [February? 1786]
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Vendredi [Feb.? 1786] rue de La Sourdiere No. 15.

M. Démeunier est penetré de reconnoissance de tout ce que Monsieur Jefferson a La bonté de faire pour Lui. Il est si agreable et si heureux, d’avoir L’honneur de Causer avec un homme si parfaitement instruit, si Zelé pour Les choses interessantes, et si interessant Lui même à tous égards, que M. Démeunier prendra peutêtre La Liberté de Lui demander encore quelques momens.
Il va Corriger et etendre Le Morceau sur Les etats-unis, d’après Les renseignemens de Monsieur Jefferson; il Le Fera Transcrire ensuite, et il aura L’honneur de Le Lui envoyer. Il ose esperer que cette Lecture ne deplaira pas au Ministre des etats unis. Il Le prie d’agréer sa reconnoissance et ses respects.
